Citation Nr: 0924273	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-07 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to April 
1969 and from September 1971 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
jurisdiction of this claim was subsequently transferred to 
the Montgomery, Alabama, RO and finally to the Louisville, 
Kentucky, RO.

The August 2004 rating decision continued the appellant's 
previously assigned non-compensable disability rating for 
left ear hearing loss (originally awarded on April 26, 1969) 
and denied entitlement to service connection for right ear 
hearing loss, tinnitus and a low back disability.  The 
appellant submitted a notice of disagreement in September 
2004 and timely perfected his appeal in July 2005.  During 
the pendency of the appeal, the appellant was granted 
entitlement to service connection for tinnitus and 
degenerative disc disease of the lumbar spine.  In view of 
the foregoing, these issues have been resolved and are not 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  

Further, in a statement dated in February 2008, the appellant 
indicated that he wished to withdraw all pending claims 
except his claim for a compensable disability rating for left 
ear hearing loss.  The only remaining issue on appeal was 
entitlement to service connection for right ear hearing loss.  
A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2008).  As the appellant has withdrawn his appeal 
regarding this issue, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

The appellant participated in a Decision Review Officer (DRO) 
hearing in July 2005.  A transcript of that proceeding has 
been associated with the appellant's claims file.

The Board also notes the appellant's request for 
consideration for a VA-provided hearing aid.  The Board asks 
that this request be referred to the VA Medical Center for 
appropriate action as the Board does not have jurisdiction 
over this matter.


FINDINGS OF FACT

1.  A June 2004 VA audiological examination shows that the 
appellant has an average pure tone threshold of 32.5 decibels 
in the right ear, with speech recognition ability of 92 
percent; and average pure tone threshold of 61.25 decibels in 
the left ear, with speech recognition ability of 92 percent.

2.  A February 2006 VA audiological examination shows that 
the appellant has an average pure tone threshold of 36.25 
decibels in the right ear, with speech recognition ability of 
100 percent; and average pure tone threshold of 68.75 
decibels in the left ear, with speech recognition ability of 
92 percent.

3.  An October 2007 VA audiological examination shows that 
the appellant has an average pure tone threshold of 55 
decibels in the right ear, with speech recognition ability of 
88 percent; and average pure tone threshold of 63.72 decibels 
in the left ear, with speech recognition ability of 94 
percent.

4.  A March 2008 VA audiological examination shows that the 
appellant has an average pure tone threshold of 36 decibels 
in the right ear, with speech recognition ability of 96 
percent; and average pure tone threshold of 75 decibels in 
the left ear, with speech recognition ability of 96 percent.

5.  The evidence in this case does not present an exceptional 
or unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization due to the appellant's service-connected left 
ear sensorineural hearing loss, so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned noncompensable rating for the 
appellant's left ear sensorineural hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2008).

2.  The criteria for referral for increased disability rating 
for left ear sensorineural hearing loss on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  This was codified by 38 C.F.R. § 3.159(b)(1).  The 
Board notes that for claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the 4th element requirement that VA request that a claimant 
submit any evidence in his possession that might pertain to 
the claim.  See 73 Fed. Reg. 23, 353 (Apr. 30, 2008).  The 
absence of notice of this element is of no consequence since 
it is no longer required by law. 

Following the initial adjudication of the appellant's claim 
in August 2004, letters dated in January 2005, February 2008 
and May 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  In order to satisfy 
the first Quartuccio element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the four 
part test set forth in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice was sent in a May 2008 letter.  
Although the letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in May 2008, he was provided time to respond 
with additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case was provided to the appellant in June 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant VA examinations in June 2004, 
February 2006, October 2007 and March 2008.  38 C.F.R. 
§ 3.159(c) (4).  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected left ear hearing loss since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

Further, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinions obtained in 
this case are more than adequate.  It is acknowledged that 
the March 2008 examiner indicated that the claims file was 
not available for review.  However, she did note that she 
reviewed the Veteran's electronic VA records, which would 
have included his VA treatment records and previous 
examination reports.  To that end, the Board further observes 
that the October 2007 examination included a review of the 
claims file.  It considered all of the pertinent evidence of 
record, to include a September 2007 letter from a private 
physician, the June 2004 and February 2006 examination 
reports, and the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Since there was no 
appreciable change in the five months between the two 
examinations, and because the October 2007 examination was in 
and of itself more than adequate, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant is seeking an increased disability rating for 
his service-connected left ear sensorineural hearing loss, 
which is currently evaluated as noncompensably disabling 
under 38 C.F.R. § 4.85 (2008).  He essentially contends that 
his left ear hearing loss disability has so severely 
compromised the quality of his life that monetary 
compensation is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2008).

Where entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that if VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-217 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. 

In general, disability ratings for hearing loss are derived 
from a mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  See 38 
C.F.R. § 4.85 (2008).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
See 38 C.F.R. § 4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(b) (2008).  The 
appellant's left ear hearing loss is rated as noncompensably 
disabling under Diagnostic Code 6100.

The June 2004 VA audiology examination report reveals the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
40
45
LEFT
50
45
45
60
95

Puretone threshold averages were 32.5 decibels in the right 
ear and 61.25 decibels in the left ear.  Speech 
discrimination scores at that time were 92 percent 
bilaterally.

Under Table VI, the left ear puretone threshold average of 
61.25 and speech discrimination of 92 result in a numeric 
designation of II.  Under 38 C.F.R. § 4.85(f), if (as here) 
impaired hearing is service connected in only ear, in order 
to determine the percentage evaluation from Table VII, the 
non service-connected ear will be assigned a Roman numeral 
designation of I.  Entering the category designations of II 
in the left ear and of I in the right ear into Table VII, a 
disability percentage evaluation of zero percent, or 
noncompensable, is for assignment under Diagnostic Code 6100 
for the left ear hearing loss impairment alone.



The February 2006 VA audiology examination report reveals the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
45
55
LEFT
55
50
45
75
105

Puretone threshold averages were 36.25 decibels in the right 
ear and 68.75 decibels in the left ear.  Speech 
discrimination scores at that time were 100 percent in the 
right ear and 92 percent in the left ear.

Under Table VI, the left ear puretone threshold average of 
68.75 and speech discrimination of 92 result in a numeric 
designation of II.  Entering the category designations of II 
in the left ear and of I in the non-service connected right 
ear into Table VII, a disability percentage evaluation of 
zero percent, or noncompensable, is for assignment under 
Diagnostic Code 6100 for the left ear hearing loss impairment 
alone.

The October 2007 VA audiology examination report reveals the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
25
50
60
85
LEFT
45
40
60
75
80

Puretone threshold averages were 55 decibels in the right ear 
and 63.72 decibels in the left ear.  Speech discrimination 
scores at that time were 88 percent in the right ear and 94 
percent in the left ear.  It was noted by the examiner that 
the Veteran was "easily able to carry on conversation" 
before and after the testing.  

Under Table VI, the left ear puretone threshold average of 
63.72 and speech discrimination of 94 result in a numeric 
designation of II.  Entering the category designations of II 
in the left ear and of I in the non-service connected right 
ear into Table VII, a disability percentage evaluation of 
zero percent, or noncompensable, is for assignment under 
Diagnostic Code 6100 for the left ear hearing loss impairment 
alone.

The March 2008 VA audiology examination report reveals the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
45
60
LEFT
45
45
55
85
110

Puretone threshold averages were 36 decibels in the right ear 
and 75 decibels in the left ear.  Speech discrimination 
scores at that time were 96 percent bilaterally.

Under Table VI, the left ear puretone threshold average of 75 
and speech discrimination of 96 result in a numeric 
designation of II.  Entering the category designations of II 
in the left ear and of I in the non-service connected right 
ear into Table VII, a disability percentage evaluation of 
zero percent, or noncompensable, is for assignment under 
Diagnostic Code 6100 for the left ear hearing loss impairment 
alone.

With respect to the provisions of 38 C.F.R. § 4.86(a), none 
of the examination reports reflect that the appellant has an 
exceptional pattern of hearing impairment in the left ear, as 
all of the specified puretone thresholds are not 55 decibels 
or higher.  In addition, the appellant's hearing tests do not 
show results of 30 dB or less at 1000 Hertz and 70 dB or more 
at 2000 Hertz, as would be required for application of 38 
C.F.R. § 4.86(b).

There is no other relevant medical evidence in the record.

In short, the objective medical evidence of record indicates 
that a zero percent disability rating has been correctly 
assigned by the RO.  The Board thus finds that the 
appellant's left ear hearing loss was properly assigned a 
zero percent disability rating under Diagnostic Code 6100.

The Board adds that it has no reason to doubt that the 
appellant experiences left ear hearing loss.  Indeed, the 
presence of hearing loss is a prerequisite for service 
connection.  See 38 C.F.R. § 3.385 (2008).  As for the level 
of hearing loss, as explained above this must be determined 
by appropriate studies, and in this case the studies 
performed indicate a noncompensable level of hearing loss.

Moreover, the record on appeal demonstrates that the 
appellant has tinnitus.  Tinnitus and hearing loss are 
disabilities for which lay evidence cannot distinguish 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The appellant is not competent to 
distinguish between problems caused by the hearing loss and 
those caused by the tinnitus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, the Board concludes that the preponderance of the 
evidence is against the Appellant's claim for an increased 
evaluation for left ear hearing loss.

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the October 2007 nor the March 2008 VA 
examinations, which were conducted after the examination 
worksheets were revised to include discussion of the effects 
of a hearing loss disability on occupational functioning and 
daily life, merely document the Veteran's general complaint 
of left ear hearing loss.  However, to the extent that the 
examination reports do not include a discussion of the 
effects of the Veteran's hearing loss disability on 
occupational functioning and daily life, the Board finds no 
prejudice to the Veteran as a result of this omission because 
he (1) alleged no such prejudice and (2) stated on more than 
one occasion during the pendency of the claim the effects of 
his left ear hearing loss disability on occupational 
functioning and daily life.  See July 2005 Decision Review 
Officer Hearing Transcript, p. 5, February 2006 VA 
Examination Report.  Moreover, the evidence does not show 
that the Veteran's difficulty understanding conversational 
speech has resulted in marked interference with employment or 
activities of daily life.  Indeed, as discussed above, the 
October 2007 VA examination made the specific notation that 
the Veteran was able to engage the examiner in conversation 
without difficulty.  Thus, any error on the part of the 
October 2007 and March 2008 VA examiners in failing to 
address the effects of the Veteran's hearing loss disability 
on occupational functioning and daily life in the examination 
report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Again, the Board notes that the March 2008 
examiner had access and reviewed the findings of the October 
2007 examination report.

Finally, as was discussed above, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In this case, the medical evidence 
of record, which has been discussed above, supports the 
proposition that the appellant's service-connected left ear 
hearing loss has not changed appreciably since the appellant 
filed his claim in September 2003.  There are no medical 
findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of his claim in September 2003.  Id.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the appellant's claim under C.F.R. 
§ 3.321(b)(1) in the July 2005 statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, a veteran's disability 
picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left ear hearing loss is inadequate.  A comparison 
of the level of severity and symptomatology of the 
appellant's left era hearing loss with the established 
criteria found in the rating schedule for hearing loss shows 
that the rating criteria reasonably describes the appellant's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his left 
ear hearing loss.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  Though 
the appellant indicated in his July 2005 DRO hearing that his 
hearing impairment had a negative impact on his job 
performance, which requires listening for environmental 
hazards, he did not report loss of employment.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture. 

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

IV.  Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a rating in excess of the currently 
assigned zero percent rating for the appellant's service-
connected left ear hearing loss has not been met.  The 
benefit sought on appeal is denied.




ORDER


Entitlement to a compensable disability rating for service-
connected left ear hearing loss is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


